Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No.

DONNA CURLING,
DONNA PRICE,
and JEFFREY SCHOENBERG,

                              Plaintiffs,

               v.

DOMINION VOTING SYSTEMS, INC.,

                              Defendant.

   MOTION TO COMPEL DISCOVERY FROM NON-PARTY DOMINION VOTING
         SYSTEMS, INC. AND INCORPORATED BRIEF IN SUPPORT

       Pursuant to Fed. R. Civ. P. 34, 37, and 45 and D.C. Colo. L. Civ. R. 7.1, Plaintiffs Donna

Curling, Donna Price, and Jeffrey Schoenberg (the “Plaintiffs”) hereby file this Motion to

Compel Discovery from Non-Party Dominion Voting Systems, Inc. (“Dominion”) pursuant to

their June 9 subpoena issued pursuant to litigation before the United States District Court for the

Northern District of Georgia, and request an expedited briefing schedule to resolve this Motion,

showing as follows.

                      LOCAL RULE 7.1 CONFERRAL STATEMENT

       Plaintiffs complied with their obligation to fully meet and confer regarding Dominion’s

objections prior to filing this motion. See D.C. Colo. L. Civ. R. 7.1(a). Plaintiffs attempted to

engage in the required “meaningful negotiations.” See Hoelzel v. First Select Corp., 214 F.R.D.

634, 635 (D. Colo. 2003). In addition to several emails among counsel, the parties met and

conferred by phone on June 24 and again on June 30. See Ex. 1 at 6-7, 12-13.




                                                 1
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 2 of 17




       During the June 24 conference, Dominion’s counsel affirmed Dominion’s position that it

would not produce anything in response to the Requests. Plaintiffs’ counsel broached whether

Dominion would consider supplementing its own prior production of communications, on the

same terms it enjoyed in response to a subpoena less than a year ago in this same litigation, if the

parties postponed a dispute over other requested documents and things included in the Requests.

       During the June 30 conference, counsel for Dominion informed counsel for Plaintiffs that

despite Plaintiffs’ offer, Dominion was unwilling to produce anything in response to the

Requests, including by supplementing communications it had previously produced, that

Dominion would not consent to any of its agents or contract partners to produce anything in their

possession that Dominion treated as confidential or proprietary, and that he was a “dry well” as

far as the Requests were concerned. See Ex. 1 at 12-13. On July 1, Plaintiffs’ counsel again

asked Dominion’s counsel whether there was any way to strike a compromise regarding the

Requests, or whether the parties would need to engage in motion practice in this Court, at

significant cost to all involved. See Ex. 1 at 14. Dominion’s counsel did not respond.

                                        INTRODUCTION

       Plaintiffs are individual voters pressing a lawsuit against an election system in Georgia

that deprives each of them individually of the right to cast a verifiable vote, to ensure that vote

counts as intended, and to be treated equally with similarly-situated absentee voters. Despite

Plaintiffs’ best efforts and significant investment of time and expense, Dominion has refused to

produce anything despite a properly-issued Rule 45 subpoena—or even to meaningfully confer

with Plaintiffs about Dominion’s objections. Plaintiffs urgently need relief from this Court to




                                                  2
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 3 of 17




enforce their subpoena seeking materials essential to protect their individual rights to vote during

a discovery window that closes in only about 30 days under an abbreviated discovery schedule.1

       Plaintiffs request expedited briefing of this Motion and an order requiring Dominion to

produce documents and things subject to Plaintiffs’ Requests in the subpoena and to pay their

reasonable expenses incurred in making this Motion.

                                         BACKGROUND

A.     Brief History of the Georgia Curling Litigation.

       Plaintiffs in Curling v. Raffensperger, No. 1:17-cv-2989-AT (N.D. Ga.) (“Curling”) filed

suit in Georgia superior court over four years ago, which the defendants removed to the U.S.

District Court for the Northern District of Georgia. Early litigation focused principally on the

electronic touchscreen voting machines Georgia used at the time. Those machines, known as

Direct Recording Electronic (DRE) machines, were predecessors to the current electronic

touchscreen ballot-marking devices (“BMDs”) and lacked a paper trail. Before the 2018

election, both groups of Plaintiffs moved for preliminary injunctions against the use of electronic

voting machines. The district court found “serious security flaws and vulnerabilities in the

State’s” electronic voting system that burden Plaintiffs’ constitutional right to vote without

sufficient justification. Curling v. Kemp, 334 F. Supp. 3d 1303, 1322-23 (N.D. Ga. 2018). But

the court ultimately denied a preliminary injunction due to timing concerns, concluding that



1
  Plaintiffs are in no way affiliated with the various lawsuits filed after the 2020 election
claiming widespread fraud that purportedly altered election outcomes, including those lawsuits
filed by individuals who are now defendants in defamation actions filed by Dominion. As
explained below, this lawsuit is not about election outcomes; it is simply about securing the
constitutional right to vote for Plaintiffs in Georgia where Dominion’s election equipment is
used, regardless of any particular outcome in any given election. This lawsuit has been pending
for several years, and it has included plaintiffs obtaining an injunction against the prior election
system used in Georgia as unconstitutional in 2019. Georgia implemented Dominion’s election
equipment after that injunction issued.

                                                  3
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 4 of 17




relief on the eve of 2018 elections would “seriously test the organizational capacity” of election

personnel. Id. at 1326.

       Plaintiffs2 separately moved for preliminary injunctions before 2019 elections as well.

After a July 2019 hearing, the district court again found the DRE machines constitutionally

deficient. Curling v. Raffensperger, 397 F. Supp. 3d 1334, 1401-05 (N.D. Ga. 2019). The court

enjoined the use of DRE machines, found significant deficiencies and vulnerabilities in

Georgia’s voter registration database and electronic pollbook system, and directed Georgia state

election officials to develop a plan to address them. Id. at 1410-12. Just after the July hearing,

Georgia awarded a purchase and services contract to Dominion to replace DRE voting machines

(and supporting election system components) with Dominion-manufactured equipment,

including BMD voting machines, but did not comply with the court’s directives regarding the

voter registration database and pollbook system. Curling, Dkt. 751 at 2-8, 23; see also Curling

v. Raffensperger, 491 F. Supp. 3d 1289, 1305-06, 1319-20 (N.D. Ga. 2020).

       Plaintiffs then filed new operative and supplemental complaints, respectively, and moved

for preliminary injunctions. After a September 2020 hearing, the court again found systemic

problems threatening imminent, substantial, irreparable injuries, but largely denied preliminary

relief upon balancing the equities, including the quickly-approaching 2020 general election. Id.

at 1326-28; Curling v. Raffensperger, 493 F. Supp. 3d 1264, 1283-1307, 1312, 1335-40 (N.D.

Ga. 2020). Litigation continues under an accelerated discovery schedule due to end on August

16, 2021. Order, Curling, Dkt. 1088 (May 3, 2021) (attached hereto as part of Omnibus Exhibit

5); Am. Scheduling Order, Curling, Dkt. 1093 (May 20, 2021) (attached hereto as part of



2
        Plaintiffs in Curling split into two groups with separate legal representation in 2018. In
the nomenclature commonly used in that case, movants are called the “Curling Plaintiffs,” and
their co-plaintiffs are called the “Coalition Plaintiffs.”

                                                 4
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 5 of 17




Omnibus Exhibit 5). Certain defendants urged the district court to certify the question of

whether Plaintiffs have standing to challenge Georgia’s current election system, which the

district court has declined to do. Id.

B.     Operative Complaints in the Georgia Curling Litigation.

       The operative Curling complaints allege constitutional violations of each of the

Plaintiffs’ right to vote due to the inaccuracy, insecurity, and unreliability of various aspects of

Georgia’s voting system. For one, Georgia uses electronic pollbooks – voter lists used at polling

places that track who is allowed to vote in an election. They have proven unreliable in election

after election, serving both to deny and to abridge the right to vote. Curling v. Raffensperger,

491 F. Supp. 3d at 1305-07, 1326-28. For another, Georgia now mandates the use of electronic

touchscreen BMDs connected to commercial off-the-shelf printers for in-person voting. Curling

v. Raffensperger, 493 F. Supp. 3d at 1275. The current BMD system, which Georgia recently

introduced, already has been plagued by numerous problems creating substantial barriers to

voting. Id. at 1283-1307. Georgia’s system offers voters no way of verifying that the machines

captured their votes correctly, as it is supposed to record votes on a barcode that humans cannot

read. Id. at 1309. The State’s administration of its electronic voting system, including its poor

cybersecurity practices, has left this troubled system open to further attack. Id. at 1283-92.

       Moreover, the State has taken shortcuts in accuracy testing, contributing to the

impossibility of meaningfully auditing its BMD system. Id. at 1292-1307. Plaintiffs have

already demonstrated an actual breach of Georgia’s election infrastructure in 2016 and submitted

testimony from election-security experts (including Defendants’ experts) showing that Georgia’s

election system generally, and BMDs specifically, have serious vulnerabilities in the face of

advanced persistent threats by sophisticated actors. Id. at 1278-79, 1283-1307. This further

imperils the verifiability of individual ballots cast by individual voters and complicates, at best,


                                                  5
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 6 of 17




the security and verifiability of tabulation by optical scanners used to tabulate both hand-marked

paper ballots cast by absentee and provisional voters and the BMD-marked paper ballots

produced by in-person voters. Id. at 1315-30. As a consequence, voters like Plaintiffs who wish

to vote in person are forced to cast their votes on machines that cannot ensure their votes will be

recorded accurately.

C.     June 9, 2021 Subpoena to Dominion.

       On June 8, 2021, Plaintiffs asked Georgia-based counsel for Dominion whether he would

accept service of a Rule 45 subpoena duces tecum by electronic mail as a means of saving costs.

See Subpoena Correspondence (attached hereto as Omnibus Exhibit 1) at 2. Counsel asked that

Plaintiffs give him through the day’s end to obtain permission, but did not respond that day. Ex.

1 at 1. Accordingly, on June 10, 2021, Plaintiffs served the subpoena on Dominion’s registered

agent in Colorado (the “Requests,” attached hereto as Exhibit 2). On June 22, 2021, Dominion

served its responses and objections (“Dominion R&Os,” attached hereto as Exhibit 3).

       Plaintiffs subsequently complied with their obligation to fully meet and confer regarding

Dominion’s objections prior to filing this motion. See Local Rule 7.1 Statement, supra p. 2;

D.C. Colo. L. Civ. R. 7.1(a).

       Discovery is an iterative process that is characterized by an initial information

asymmetry. Had Dominion meaningfully engaged with Plaintiffs regarding the Requests, many

of Dominion’s objections likely could have been addressed in whole or in part. Plaintiffs

expressly raised these issues during the conferral process to no avail. With more information

from Dominion, Plaintiffs likely could have narrowed the scope and time period of many of the

Requests even further.




                                                 6
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 7 of 17




       Bereft of other options, Plaintiffs filed this Motion seeking the assistance of the Court.

For the reasons below, production of the materials Plaintiffs requested from Dominion should be

compelled.

                                          ARGUMENT

       Federal Rule of Civil Procedure 45 permits discovery of non-parties by subpoena. The

scope of discovery under “Rule 45 is the same as set forth in Rule 26(b)(1).” Premier Election

Sols., Inc. v. Systest Labs Inc., No. 09-CV-1822-WDM–KMT, 2009 WL 3075597, at *2 (D.

Colo. Sept. 22, 2009) (citing Fed. R. Civ. P. 45 Adv. Comm. Note (1970)). Rule 26(b)(1) is

broad, permitting parties to “obtain discovery regarding any nonprivileged matter that is relevant

to any party’s claim or defense.” Rule 45 “contemplates that third parties may be subject to

some inconvenience in responding to subpoenas.” SEC v. Fuhlendorf, No. 10-cv-01691-MSK-

KLM, 2010 WL 3547951, at *3 (D. Colo. Sept. 7, 2010).

A.     Dominion Has Failed to Demonstrate that Plaintiffs’ Requests Are Burdensome or
       Vague.

       Dominion asserts, without more, that 15 of Plaintiffs’ 17 Requests are “burdensome.”

Ex. 3, Dominion R&Os at Response to Requests 1-14, 17. However, “[w]hen the

burdensomeness of a subpoena is at issue, the onus is on the party who alleges the burden to

establish the burden with specificity.” Veroblue Farms USA, Inc. v. Wulf, No. 1:21-MC-00016-

CMA, 2021 WL 1979047, at *2 (D. Colo. May 18, 2021); see also Klesch & Co. v. Liberty

Media Corp., 217 F.R.D. 517, 524 (D. Colo. 2003) (explaining that objecting party’s burden in

resisting discovery cannot be sustained merely by asserting “boilerplate claims that the requested

discovery is oppressive, burdensome or harassing”).

       Any “alleged burden must usually be established ‘by affidavit or other reliable

evidence.’” Lambland, Inc. v. Heartland Biogas, LLC, No. 18-cv-01060-RM-KLM, 2018 WL



                                                 7
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 8 of 17




7825202, at *2 (D. Colo. Nov. 29, 2018) (quoting Hertz v. Luzenac Am., Inc., No. 04-cv-1961-

LTB-CBS, 2006 WL 994431, at *12 (D. Colo. Apr. 13, 2006)). Courts require information such

as “how many documents are responsive to the subpoena, how those documents are stored, how

many of those documents are privileged or protected, or how much it would cost to” collect,

review, and produce. Veroblue, 2021 WL 1979047, at *2. Dominion has offered nothing of the

sort.

        Likewise, “it is not enough for the objecting party to rely on boilerplate claims that the

requested discovery is … vague.” Thompson v. Rios, No. 07-CV-00025-PABK, 2008 WL

5101030, at *1 (D. Colo. Nov. 26, 2008) (internal quotation marks omitted). Dominion asserts

that Requests 4, 6, and 11 are “vague” but offers only the thinnest explanation for why those

Requests are supposedly vague. For example, Dominion insists that Request 6 is vague because

Plaintiffs seek a copy of all software updates “made available in Georgia.” Dominion knows

what software updates are and should know the jurisdictions in which its software updates were

deployed. In any event, any bona fide confusion on the part of Dominion could have been

cleared up through the meet-and-confer process that Dominion rejected.3

        Having offered only bare-bones objections regarding vagueness and burden, Dominion

has waived its right to supplement those objections. See Siser N. Am., Inc. v. Herika G. Inc., 325

F.R.D. 200, 209-10 (E.D. Mich. 2018) (“Boilerplate objections are legally meaningless and

amount to a waiver of an objection.”).




3
        Likewise, Dominion’s Objections to Definitions likely could have been addressed by the
parties, had Dominion been willing to discuss them with Plaintiffs. Dominion objects that the
definitions of “Election System” is vague and overbroad, and that the definitions of “You” and
“Your” are overbroad and unduly burdensome. Plaintiffs were and remain willing to work with
Dominion to refine these definitions to avoid uncertainty and to strike the appropriate balance
between Plaintiffs’ discovery needs and Dominion’s discovery burden.

                                                  8
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 9 of 17




B.     Plaintiffs’ Requests are Proportional to the Needs of the Case.

       In response to all but one of the Requests, Dominion objects that Plaintiffs seek

documents and materials that are not proportional to the needs of the case. See Ex. 3, Dominion

R&Os passim. However, as with its burdensomeness objections, Dominion never carries its

burden to explain why Plaintiffs’ Requests lack proportionality, let alone the universe of

documents that would prove so disproportionately burdensome to search, review, or produce.

       An objection as to proportionality requires an examination of both the discovery sought

and the needs of the case. Both sides of the ledger matter. Parties are entitled to discover

information that is “proportional to the needs of the case, considering the importance of the

issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.”

Hildebrand v. Wilmar Corp., No. 19-CV-00067-RM-NRN, 2020 WL 6262999, at *1 (D. Colo.

May 22, 2020) (quoting Fed. R. Civ. P. 26(b)(1)). But Dominion, the party with the burden to

establish the validity of its objections, never addresses the stakes and scope of Plaintiffs’ case

(both of which are significant).

       Plaintiffs have for several years sought the vindication of their constitutional rights,

which are irreparably, imminently, and repeatedly threatened by the design and implementation

of Georgia’s election system. The Georgia court has already held that a prior version of the

election system injured Plaintiffs’ respective rights to vote. Curling v. Kemp, 334 F. Supp. 3d

1303; Curling v. Raffensperger, 397 F. Supp. 3d 1334. That Court has likewise denied two

motions to dismiss Plaintiffs’ case for lack of standing. See Section E infra.

       Plaintiffs are now engaged in expedited discovery seeking communications and

documentation about the design and implementation of election equipment, software, and other


                                                  9
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 10 of 17




system components deployed in Georgia that is critical to its claims and to overcoming defenses

posed by Defendants in the Georgia case. While Dominion is not a party to this litigation, its

counsel and officials have until recently participated in document productions, written discovery,

good-faith conferrals, depositions, and sealed and public Court conferences and hearings. There

is simply no question that they are a proper discovery respondent, nor that they possess

responsive and relevant material. Even so, Plaintiffs have only sought discovery from Dominion

which Plaintiffs believe they need to prove their claims at trial—and even then, Plaintiffs have

repeatedly offered to narrow and clarify the scope of their Requests to address Dominion

objections, including as to proportionality.

       Further, some of Dominion’s proportionality objections could have been readily

addressed though the meet and confer process that Dominion declined. For example, Dominion

apparently perceived that Plaintiffs’ Requests lacked appropriate date ranges. See Ex. 3,

Dominion R&Os, Response to Request 2 (objecting that the Request is “not proportional to the

needs of the case because it has no time limit”). Plaintiffs were ready and willing to provide date

ranges, but Dominion showed no interest in that discussion.

C.     Dominion’s Confidential Information and Trade Secrets Will Be Protected.

       Dominion’s objects to Requests 2, 4, 5, 6 and 7 on the basis that these Requests allegedly

seek “documents that constitute trade secret information and/or information that is confidential

or proprietary in nature.” Ex. 3, Dominion R&Os.

       Judge Totenberg years ago entered a robust Protective Order in Curling addressing these

exact concerns raised by Dominion. Protective Order, Curling, Dkt. 477 (July 11, 2019)

(attached hereto as part of Omnibus Exhibit 4). In fact, over Defendants’ objections, Judge

Totenberg previously required Defendants to produce certain equipment manufactured by

Dominion subject to the Protective Order. Order, Curling, Dkt. 858 (Sept. 2, 2020); Order,


                                                10
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 11 of 17




Curling, Dkt. 1081 (Mar. 26, 2021) (attached hereto as part of Omnibus Exhibit 4). And

Dominion election equipment has been produced in other actions, too, with far fewer constraints.

See Decision and Order, Bailey v. Antrim Cnty., No. 2020009238CZ (Mich. Cir. Ct. Dec. 4,

2020) (attached hereto as part of Omnibus Exhibit 7). Dominion has made no showing, or even

allegation, that the Protective Order has failed to secure Dominion’s sensitive information. Nor

could it, as Dominion has invoked the appropriateness of the Protective Order itself. Its counsel,

for example, has asked the Court to seal on-record statements by a senior employee, submitting

that it was “precisely the type of information that is deemed confidential under Section 2(d) of

the Court’s Protective Order (which also protects non-parties).” Ex. 1 at 17.

       When, like here, appropriate protections are in place, objections based on confidential

information or trade secrets fail. See, e.g., Cannoid, LLC v. Entourage Nutritional Distribs.,

LLC, No. 16-CV-02848-RM-NYW, 2017 WL 11547023, at *4 (D. Colo. Aug. 22, 2017) (an

objection that document requests seek disclosure of “trade secrets or other confidential

information … is inadequate. The court has entered a Stipulated Protective Order in this case,

which has a provision that applies to nonparties.”); Covelo Clothing, Inc. v. Atlandia Imports,

Inc., No. CIV.A. 07-CV-02403-M, 2007 WL 4287731, at *2 (D. Colo. Dec. 5, 2007); (denying

motion to quash subpoena because “[t]he Court has reviewed the protective order and finds that

Covelo can produce its [trade secrets] under the “CONFIDENTIAL–OUTSIDE COUNSELS’

EYES ONLY” provision of the Confidentiality Protective Order … and receive the protections it

requests.”); Veroblue Farms USA, Inc. v. Leslie A. Wulf, et al., No. 1:21-MC-00016-CMA, 2021

WL 2805779, at *1–2 (D. Colo. July 6, 2021) (when a non-party is “protected from widespread

disclosure of [sensitive] information by a protective order,” “Rule 45 does not provide this Court

with a basis” to quash the subpoena); see also Fed. R. Civ. P. 45(c)(1)(G) (court may issue




                                                11
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 12 of 17




protective order that “require[s] that a trade secret or other confidential [information] … be

revealed only in a specified way.”).

D.     Dominion is Not Correct that the Requested Information is Available from Other
       Sources.

       Twelve times in its Objections, Dominion insists that the discovery Plaintiffs seek is

“obtainable from other sources.” See Ex. 3 at 2-3, 8-17. Plaintiffs even assert this objection to

five requests—Requests 8, 10, 12, 13, 14—to which they also object because the requested

information is proprietary. Plaintiffs seek discovery that is uniquely in the possession of

Dominion, and additional discovery that might be available from other sources has not been

provided by those sources to date or is expressly being withheld. Without more, then, this

Objection fails. See Infinity Home Collection v. Coleman, No. 17-MC-00200-MSK-MEH, 2018

WL 1733262, at *4 (D. Colo. Apr. 10, 2018) (rejecting objection that discovery sought from

non-party was readily available from other sources because non-party provided “no evidence”

that the requesting party actually had or would receive the discovery from elsewhere).

       The Requests specifically seek documents and materials that are unique to Dominion or

which are important to receive directly from Dominion. See Ex. 2 at Request 2 (seeking

“documentation of procedures” for using Dominion equipment and software drafted or revised

by or sent to or from Dominion), Request 3 (seeking tools “used to extract and/or verify software

and/or firmware” on Dominion equipment), Request 8 (seeking inter alia communications

among Dominion personnel and to and from Dominion to non-parties “reflecting

implementation, administration, maintenance, or support of or anticipated changes to the

Election System”), Requests 9-17 (similar). There is no reason to believe a party to the Curling

litigation would have equivalent or better access to these responsive materials.




                                                12
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 13 of 17




        Dominion also has provided no such evidence, as it must, that Plaintiffs actually has or

will receive that discovery from a party or any other source. Coleman, 2018 WL 1733262, at *4.

Indeed, Dominion has refused to consent to other parties or non-parties that have possession,

custody, or control of Dominion’s confidential or proprietary information producing that

information in response to other discovery requests. See, e.g., Ex. 1 at 28. Moreover, one group

of Defendants composed of the Georgia Secretary of State and members of the State Election

Board – who likely do possess communications responsive to Requests 8-17 at a minimum –

have thus far declined to produce any documents and are seeking a protective order from the

Georgia district court to avoid doing so. Curling, Dkt. 1130. Plaintiffs, and their co-plaintiffs in

the Curling suit, have engaged in extensive third-party discovery with county officials, and are

conferring with county officials who are party defendants to produce additional documents as

well. This has not resulted in a new production during this phase of discovery, nor is it

guaranteed to do so, and nor would it necessarily yield the discoverable material in Dominion’s

possession.

        The evidence available to Plaintiffs indicates that it will not actually receive or have

available to it the requested discovery despite their best efforts under the Federal Rules of Civil

Procedure. This is a situation to which third-party discovery is well-suited. Dominion’s

objection fails.

E.      Many of Dominion’s Objections Are Predicated on a Stay of Discovery That the
        Northern District of Georgia Declined to Issue.

        In response to every Request, Dominion “objects that the [N.D. Ga.] Court has not yet

ruled on the critical threshold issue of whether Plaintiffs have standing to pursue the claims for

which they seek this discovery….” See Ex. 3, Dominion R&Os passim. Even were it an

accurate statement—which it is not—this Objection is tantamount to arguing that there should be



                                                 13
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 14 of 17




a stay of discovery in the Georgia action pending Judge Totenberg’s resolution of certain issues

including Defendants’ challenges to Plaintiffs’ standing. This is an inappropriate objection,

especially in this case. Ex. 4, Protective Order, Curling, Dkt. 858.

       “[A] court may decide that in a particular case it would be wise to stay discovery on the

merits until [certain challenges] have been resolved.” Clancy Sys. Int’l, Inc. v. Image Sensing

Sys., Inc., No. 16-CV-01848-CMA-KMT, 2016 WL 9344079, at *2 (D. Colo. Oct. 6, 2016)

(citing 8A Wright & Miller, Federal Practice and Procedure § 2040, at 198 (3d ed. 2010)). In

this case, however, Judge Totenberg has decided that no such stay is warranted. Certain

Defendants in the Georgia litigation have repeatedly sought stays to avoid their discovery

obligations, citing new and questionably-applicable Eleventh Circuit case law to claim Plaintiffs

still lack standing to pursue their claims and that their appeals of other orders granting limited

relief (or, in one case, indicating she would grant relief at some future juncture). See generally

Curling, Dkts. 1066, 1067, 1070, 1071, 1073, 1074, 1075 (concerning standing). The Court has

already twice denied motions to dismiss Plaintiffs’ case for lack of standing. Curling v.

Raffensperger, 403 F. Supp. 3d 1311 (N.D. Ga. 2019); Curling, Dkt. 751 (July 30, 2020). Even

as Judge Totenberg considers Defendants’ standing arguments again, she has expressly ordered

that the parties accelerate discovery, including non-party discovery. See Ex. 5. Judge Totenberg

has recognized that Plaintiffs are entitled to important discovery to prove up their claims and

rebut Defendants’ standing arguments—and obviously Dominion, as the entity responsible for

manufacturing and supporting the election equipment used in Georgia elections, has highly-

relevant information Plaintiffs need and are entitled to in discovery.

       This Court should deny Dominion’s attempt to impose a stay of discovery that has

already been expressly denied.




                                                 14
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 15 of 17




F.        The Discovery Disputes Pending in the Northern District of Georgia Do Not Relieve
          Dominion of Its Obligations

          In response to Requests 1, 3, 4, 5, 6, and 7, Dominion “objects that this Request seeks

documents that are the subject of a pending discovery dispute between the parties.” Ex. 3,

Dominion R&Os. Just as Defendants’ pending challenges to Plaintiffs’ standing do not augment

Dominion’s discovery obligations, Defendants’ own discovery challenges are irrelevant here.

          Defendants’ challenges to discovery requests issued by Plaintiffs do not implicate

Plaintiffs’ Requests to Dominion. See Joint Discovery Statement, Curling, Dkt. 1094 (attached

hereto as Exhibit 6). Rather, the pending discovery dispute in Georgia concerns Defendants’

(spurious) objections based on:

          1.     Burden (Ex. 6 at 4-5), a fact-intensive issue focused on the party asserting the

                 burden. Even if Judge Totenberg found that Plaintiffs’ discovery requests to

                 Defendants imposed an undue burden on Defendants, this would not help this

                 Court decide whether Plaintiffs’ requests to Dominion impose an undue burden on

                 Dominion;

          2.     Trade Secrets (Ex. 6 at 3), a concern that properly belongs to Dominion and is

                 adequately addressed by the Protective Order;

          3.     The Sufficiency of Plaintiffs’ Allegations (Ex. 6 at 3), a non-sequitur of a response

                 to discovery requests, especially when there is no pending motion to dismiss; and

          4.     Complaints About Plaintiffs’ Own Discovery Responses (Ex. 6 at 5), which, of

                 course, is immaterial to this motion to compel.

          The resolution of these challenges will not affect Dominion’s obligations under Rules 26

and 45.




                                                  15
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 16 of 17




                                            CONCLUSION

          Plaintiffs respectfully request that this Court:

          (i)     issue an expedited briefing schedule such that Dominion files any response to this

                  Motion and Plaintiffs file any reply no later than July 19, 2021;

          (ii)    grant Plaintiffs’ Motion to Compel and require production of documents under the

                  June 9 subpoena no later than July 28, 2021; and

          (iii)   award Plaintiffs reasonable fees and expenses incurred in making this Motion,

                  including Plaintiffs’ attorney’s fees.4


    Dated: July 14, 2021                            Respectfully submitted,

                                                     /s/ Lyndsey Cain
                                                    Lyndsey Cain
                                                    MORRISON & FOERSTER LLP
                                                    4200 Republic Plaza
                                                    Denver, CO 80202
                                                    Telephone: (303) 592-1500
                                                    LCain@mofo.com

                                                    David D. Cross (pro hac vice forthcoming)
                                                    Mary G. Kaiser (pro hac vice forthcoming)
                                                    MORRISON & FOERSTER LLP
                                                    2100 L Street, NW
                                                    Suite 900
                                                    Washington, DC 20037
                                                    Telephone: (202) 887-1500
                                                    DCross@mofo.com
                                                    MKaiser@mofo.com

                                                    Counsel for Plaintiffs Donna Curling, Donna
                                                    Price & Jeffrey Schoenberg




4
    See Fed. R. Civ. P. 37(a)(5).

                                                    16
Case 1:21-mc-00164-RM Document 1 Filed 07/14/21 USDC Colorado Page 17 of 17




                                CERTIFICATE OF SERVICE


       I hereby certify that I have this 14th day of July, 2021, filed the within and foregoing

Plaintiffs’ Motion to Compel Discovery from Non-Party Dominion Voting Systems, Inc. and

Incorporated Brief in Support by email to newcases@cod.uscourts.gov. I have also served a

PDF version by email on the following:

       J. Matthew Maguire, Jr.
       PARKS CHESIN & WALBERT
       75 14th Street, 26th Floor
       Atlanta, Georgia 30309
       Telephone: (404) 873-8000
       mmaguire@pclawfirm.com

       Counsel for Dominion Voting Systems, Inc.




                                                        /s/ Lyndsey Cain
                                                        Lyndsey Cain




                                                   17
